     Case: 2:20-cv-04105-EAS-KAJ Doc #: 3 Filed: 08/12/20 Page: 1 of 5 PAGEID #: 92




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


SECUNDA WILLIAMS-STARR,
                                                      Case No. 2:20-cv-4105
         Plaintiff,                                   Judge Edmund A. Sargus
                                                      Magistrate Judge Kimberly A. Jolson
         v.

TWIN VALLEY BEHAVIORAL HEALTHCARE HOSPITAL,

         Defendant.


                      REPORT AND RECOMMENDATION AND ORDER

         This matter is before the Court on Plaintiff’s Motion for Leave to Proceed in forma

pauperis (Docs. 1). Plaintiff’s request to proceed in forma pauperis is GRANTED. All judicial

officers who render services in this action shall do so as if the costs had been prepaid. 28 U.S.C .

§ 1915(a). Furthermore, having performed an initial screen and for the reasons that follow, it is

RECOMMENDED that the Court DISMISS Plaintiff’s Complaint (Doc. 1-1).

I.       LEGAL STANDARD

         Because Plaintiff is proceeding in forma pauperis, the Court must dismiss the Complaint,

or any portion of it, that is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2). “A claim is frivolous if it lacks ‘an arguable basis either in law or in fact.’” Flores

v. U.S. Atty. Gen., No. 2:14-CV-84, 2014 WL 358460, at *2 (S.D. Ohio Jan. 31, 2014) (quoting

Neitzke v. Williams, 490 U.S. 319, 325 (1989)). This occurs when “indisputably meritless” legal

theories underlie the complaint, or when a complaint relies on “fantastic or delusional” allegations.

Flores, 2014 WL 358460, at *2 (citing Neitzke, 490 U.S. at 327–28).
  Case: 2:20-cv-04105-EAS-KAJ Doc #: 3 Filed: 08/12/20 Page: 2 of 5 PAGEID #: 93




       In reviewing a complaint, the Court must construe it in Plaintiff’s favor, accept all well-

pleaded factual allegations as true, and evaluate whether it contains “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). In sum, although pro se complaints

are to be construed liberally, Haines v. Kerner, 404 U.S. 519, 520 (1972), “basic pleading

essentials” are still required, Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

II.    BACKGROUND

       Plaintiff, who appears to be inpatient at State Psychiatric Hospital, Twin Valley Behavioral

Hospital in Columbus Ohio (“Twin Valley”), purports to sue Twin Valley. While not clear,

Plaintiff seems to allege that she is being wrongfully institutionalized at Twin Valley. She alleges:

       I fiduciary Secunda Williams-Starr, as it proceeds in the claim police/mobile crisis
       unit has violated my civil rights First Amendment/Freewill Act Law pertaining to
       arresting me cuffed on Westgate March 1, 2020, and took me I Secunda Williams-
       Starr to Netcare which sent me to Twin Valley and there was forced medicine about
       ten to fifteen people hold you down for shot you with an [sic] needle grievance
       form was written and the shoots [sic] were stopped but nurses kept giving, probate
       court has been negligence prejudice within my human rights, and due to harm of
       unborn child. These laws are to be upheld at all times the SAHMHSA 42 CFR &
       211 and consent forms v. informed consent. When signing liability rights away that
       makes you full responsiable [sic] for all damages. Due to the switching and baiting
       me to sign things in order to get released. Im [sic] waving [sic] hearing and pleading
       to the Court for one billion dollars in settlement. See evidence attached.

(Doc. 1-1 at 1–2).

       Based on Plaintiff’s allegations, it additionally appears that she is mentally ill. The

evidence she attaches shows this. Specifically, she attaches a March 2, 2020, “Ohio Department

of Mental Health and Addiction Services Application for Emergency Admission.” (Id. at 8). It

provides that Plaintiff “[i]s a mentally ill person subject to hospitalization by court order under

                                                 2
  Case: 2:20-cv-04105-EAS-KAJ Doc #: 3 Filed: 08/12/20 Page: 3 of 5 PAGEID #: 94




division B Section 5122.01 of the Revised Code” because, at the time, she “[r]epresent[ed] a

substantial and immediate risk of serious physical impairment or injury to self as manifested by

evidence that the person is unable to provide for and is not providing for the person’s basic physical

needs because of the person’s mental illness and that appropriate provision for those needs cannot

be made immediately available in the community.” (Id.). Further, the form provides that Plaintiff

“presented paranoid/delusional,” “believed she was a judge in Cleveland, OH,” “reported being

pregnant,” “reported having 80 brothers when [her] daughter reports [her] being an only child,”

and “has [diagnosis] of paranoid schizophrenia non-treated since 2007.” (Id.).

   III.      DISCUSSION

          There are two primary deficiencies with Plaintiff’s Complaint. First, “Twin Valley

Behavioral Healthcare is a regional psychiatric hospital administered by the Ohio Department of

Mental Health.” Dotson v. Twin Valley Behavioral Healthcare, No. 2:14-CV-1831, 2014 WL

6606406, at *2 (S.D. Ohio Nov. 20, 2014) (quotation marks and citations omitted). “As an agency

or arm of the State of Ohio, it cannot be sued in a federal court under 42 U.S.C. § 1983 both

because it is not a ‘person’ which can be sued under that statute and because the State of Ohio has

immunity from suit under the Eleventh Amendment to the United States Constitution.” Id.

(citations omitted). Plaintiff’s Complaint should be dismissed for this reason alone. See id.

(holding that Twin Valley cannot be sued in federal court under Section 1983).

          But even if Plaintiff had sued individual staff members at the hospital, her Complaint states

no constitutional claim. Specifically, it provides insufficient factual content or context from which

the Court could reasonably infer a constitutional violation. Thus, Plaintiff has failed to satisfy the

basic federal pleading requirements set forth in Rule 8(a) of the Federal Rules of Civil Procedure.

Twombly, 550 U.S. at 555. Moreover, the allegations themselves are so nonsensical as to render



                                                   3
  Case: 2:20-cv-04105-EAS-KAJ Doc #: 3 Filed: 08/12/20 Page: 4 of 5 PAGEID #: 95




the Complaint frivolous. A claim is frivolous if it lacks “an arguable basis either in law or in fact.”

Neitzke, 490 U.S. at 325. The former occurs when “indisputably meritless” legal theories underlie

the complaint, and the latter when it relies on “fantastic or delusional” allegations. Id. at 327–28.

This Court is not required to accept the factual allegations set forth in a complaint as true when

such factual allegations are “clearly irrational or wholly incredible.” Ruiz v. Hofbauer, 325 F.

App’x 427, 429–30 (6th Cir. 2009) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

        Because Plaintiff’s Complaint is premised on incomprehensible allegations, the

Undersigned finds Plaintiff has failed to state a plausible claim for relief, and her complaint should

be dismissed as frivolous. See Flores, 2014 WL 358460, at *3; see also Carter v. Twin Valley

Behavior, No. 2:12-CV-795, 2012 WL 4364270, at *2 (S.D. Ohio Sept. 24, 2012), report and

recommendation adopted, No. 2:12-CV-795, 2012 WL 5931530 (S.D. Ohio Nov. 27, 2012)

(citation omitted) (“Plaintiff appears to allege that someone at Twin Valley forced her to take

certain medications against her will [but] does not state who allegedly forced her to take the

medication in question. Nor does Plaintiff clearly state the legal injury she allegedly suffered. . . .

The Undersigned could only speculate as to what Plaintiff is trying to say, and what, if any, basis

for relief might be available to her.”).

III.   CONCLUSION

        For the foregoing reasons, the Undersigned GRANTS the Motion for Leave to Proceed in

forma pauperis (Doc. 1) and RECOMMENDS that the Court DISMISS Plaintiff’s Complaint

(Doc. 1-1).

                                     Procedure on Objections

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific



                                                   4
  Case: 2:20-cv-04105-EAS-KAJ Doc #: 3 Filed: 08/12/20 Page: 5 of 5 PAGEID #: 96




proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1). Failure to object to

the Report and Recommendation will result in a waiver of the right to have the district judge review

the Report and Recommendation de novo, and also operates as a waiver of the right to appeal the

decision of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474

U.S. 140, 152–53 (1985).

       IT IS SO ORDERED.



Date: August 12, 2020                         /s/Kimberly A. Jolson
                                              KIMBERLY A. JOLSON
                                              UNITED STATES MAGISTRATE JUDGE




                                                 5
